DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/29/2022 has been entered.
Response to Amendment
It is acknowledged that claims 11, 13-16, 19-25, 28, 29 have been amended.  Claims 30-33 is newly added and claims 1-10, 12 and 27 has been cancelled. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present application has been thoroughly reviewed.   Upon searching a variety of databases, claims 11, 21, 32 and 33 were amended/added to include allowable subject matter indicated by the Examiner in an Examiner’s Interview conducted on 7/27/2022.  As such the examiner respectfully submits that claims 11,13-16-26 and 28-33 are allowed for the following reason:
	Any individual or combination of any of these prior art does not explicitly teach or suggest: converting an end user- inputted question into a data architecture configured to determine a measure of similarity between a plurality of end users of an online social network, the method comprising: providing the online social network system comprising an application server in operable communication with a computer network, the application server comprising one or more processors for executing computer-executable application logic; and a data repository configured to retrievably store information comprising a plurality of end user-inputted questions, responses, and interactions; receiving a communication transmitted from an end user via an end user device with access to the online social network, the communication comprising the end user-inputted question; saving to the data repository the end user-inputted questions; generating, via the application logic, the data architecture for the respective question, the data architecture comprising a question response summary, a question interaction summary, and an end user profile interaction summary, wherein the question response comprises data associated with a submitted choice selection or numeric input, and the question interaction comprises an end user action including responded, liked, watching, and shared; assigning attributes of the end user-inputted question to the data architecture; and generating a weight for the respective question based on the assigned attributes, wherein the attributes of the end user-inputted question comprise a question type, a question complexity score, a number of response choices, a number of interaction options, and an association with a collection of questions; receiving one or more further communications transmitted from one or more further end users via their respective end user devices with access to the online social network, the one or more further communications comprising an end user-inputted response or interaction associated with the end user-inputted question; saving to the data repository the one or more further communications; and generating the measure of similarity between the one or more further end users based on their respective responses or interactions associated with the respective question and the weight generated for the respective question.  As recited in claims 11 and 21.
They also do not explicitly teach or suggest: converting an end user-inputted question into a data architecture configured to determine a measure of similarity between a plurality of end users of an online social network, the method comprising: providing the online social network system comprising an application server in operable communication with a computer network, the application server comprising one or more processors for executing computer-executable application logic; and a data repository configured to retrievably store information comprising a plurality of end user-inputted questions, responses, and interactions; receiving a communication transmitted from an end user via an end user device with access to the online social network, the communication comprising the end user-inputted question; saving to the data repository the end user-inputted questions; generating, via the application logic, the data architecture for the respective question, the data architecture comprising a question response summary, a question interaction summary, and an end user profile interaction summary, wherein the question response comprises data associated with a submitted choice selection or numeric input, and the question interaction comprises an end user action including responded, liked, watching, and shared; assigning attributes of the end user-inputted question to the data architecture; and generating a weight for the respective question based on the assigned attributes; receiving one or more further communications transmitted from one or more further end users via their respective end user devices with access to the online social network, the one or more further communications comprising an end user-inputted response or interaction associated with the end user-inputted question; saving to the data repository the one or more further communications; and generating the measure of similarity between the one or more further end users based on their respective responses or interactions associated with the respective question and the weight generated for the respective question; wherein the measure of similarity between the one or more further end users comprises: a permutation of response choices for the respective question; a question complexity score based on a question type assigned to the respective question and a number of response choices; a number of required question choices; and if the predetermined number of required response choices is greater than one, then an indication whether an order of selecting the required choices is captured.  As recited in claims 32 and 33.
An updated search of prior art has been conducted.  The prior art search and investigated, do not fairly teach or suggest the subject matter as described by the combination of elements highlighted above with the elements presented in each of the independent claims 11, 21, 32 and 33.  Therefore claims 11, 21, 32 and 33 are allowed along with their respective dependent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS TRUONG whose telephone number is (571)270-3157. The examiner can normally be reached Monday - Friday 7:00 am - 3:30 pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jail can be reached on 571-270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS TRUONG/Primary Examiner, Art Unit 2152                                                                                                                                                                                           7/29/2022